Opinion by
Watts, J.
§ 1029. Verdict against evidence; neiv trial. In cases of conflicting evidence or the impeachment of witnesses, it is the peculiar duty and special province of the jury to determine the credibility of the witnesses and the weight to be given to the testimony of each witness, and the determination of the jury in such cases will rarely, if ever, be revised by an appellate court. If the verdict is sustained by the evidence, it will not be set aside because the court might or would have come to a different conclusion. In this case the defendants, who were sued upon a note given for a machine, pleaded a failure of consideration, — that the machine was worthless, etc. The testimony of five or six unimpeached and uncontradicted witnesses concurred in support of the defendants’ plea, but the jury found for the plaintiff. Held, that the verdict wras contrary to the evidence; that the jury were not warranted in arbitrarily disregarding the testimony •of these wdtnesses, and that a new trial should have been granted the defendants.
Reversed and remanded.